Title: From George Washington to Henry Knox, 8 October 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear sir
                            Rocky Hill 8th October 1783
                        
                        Captain Shaw has handed me your Letter of the 2d instant.
                        I have been impatiently waiting the determination of Congress to ascertain what number of Troops are actually
                            to be kept up in the Garrison of West-point during the Winter but I do not see any probability of their coming to a speedy
                            decision; on the contrary, the Members with whom I have conversed seem unwilling to lessen the present force whilst the
                            British remain in the Country and when they will quit it is a matter of uncertainty.
                        I shall therefore by this conveyance send orders to Colonel Pickering to extend his provision for the Winter
                            to the number of 2500 or three thousand Men.
                        Captain Shaw is gone to Philadelphia—by his return I shall Reply to your other Letters. With great Regard I
                            am Dear sir Your Most Obedt humble Servant
                        
                            Go: Washington
                        
                    